Sosman, J.
(dissenting, with whom Marshall, C.J., and Cordy, J., join). The sole issue before us is whether the town manager and the board of selectmen of Framingham submitted to “the appropriate legislative body ... a request for an appropriation necessary to fund the cost items” of the town’s collective bargaining agreement with the plaintiff union. G. L. c. 150E, § 7 (b). It is undisputed that they submitted “a request for an appropriation” to the town meeting, and undisputed that the requested budget included an amount sufficient to cover all of the provisions in the collective bargaining agreement. The court today concludes that that “request for an appropriation necessary to fund the cost items” of the agreement fails to satisfy G. L. c. 150E, § 7 (b), because it was submitted pursuant to G. L. c. 59, § 21C (m), which allows a town to “appropriate from the tax levy, from available funds, or from borrowing, contingent on the passage of a ballot question” under what is popularly referred to as “Proposition 2 Vz.” Nothing in G. L. c. 150E, § 7 (b), places any restriction on what form the requested “appropriation” must take, and there is no reason to believe that the term “appropriation” would not include an “appropriation” made pursuant to G. L. c. 59, § 21C (m). The identical term, a well-recognized term of art in government finance, is used in both statutes, and we should not give that technical term different meanings in the two statutes.
*479The court today reads into G. L. c. 150E, § 7 (b), a requirement that there be nothing “conditional” or “contingent” about the appropriation request and, therefore, that the contingencies associated with voter approval of a Proposition 2 lli override mean that a request for an “appropriation” under G. L. c. 59, § 21C (m), cannot satisfy the town employer’s obligation under G. L. c. 150E, § 7 (b). The statute contains no such requirement. Inherent in any appropriation request submitted to “the appropriate legislative body” under § 7 (b) is the risk that that “legislative body” may refuse the request, and there is nothing that an employer can do to couch “a request for an appropriation” in a manner that eliminates the condition that the request be approved. Indeed, the statute itself recognizes that distinct possibility: “If the appropriate legislative body duly rejects the request for an appropriation necessary to fund the cost items [of the collective bargaining agreement], such cost items shall be returned to the parties for further bargaining.” G. L. c. 150E, § 7 (b). See Saugus v. Newbury, 15 Mass. App. Ct. 611 (1983) (when town meeting rejected selectmen’s request for appropriation to fund second year of agreed minimum staffing provision, provision became unenforceable). See also Boston Teachers Union, Local 66 v. Boston, 382 Mass. 553, 560 (1981) (§ 7 [h] required mayor to submit appropriation request to city council, but “[city] council may appropriate the necessary funds or may reject the request”); Mendes v. Taunton, 366 Mass. 109, 118-119 (1974) (same under predecessor statute).
While there is no requirement that the appropriation request somehow be made in a manner that avoids any contingency about its approval (as such a requirement would be a legal impossibility), what has emerged in the jurisprudence surrounding § 7 (b) is the requirement that the government employer submitting the request affirmatively support that request and affirmatively strive to get it approved. The town officials may not shirk their obligations by failing to submit any request (see Billerica v. International Ass’n of Firefighters, Local 1495, 415 Mass. 692, 696 [1993]), nor may they speak out against full funding for the provisions in the collective bargaining agreement (see Town of Belmont, 22 M.L.C. 1636, 1639-1641 *480[1996]), or keep silent while others speak against the funding measure (see Turners Falls Fire Dist., 4 M.L.C. 1658, 1660, 1662 [1977]), or remain passive while the legislative body considers it (see Town of Rockland, 16 M.L.C. 1001, 1005 [1989]). In short, their obligation extends beyond a mere token or ministerial submission of a request for an appropriation to fund a collective bargaining agreement, but encompasses an obligation to work affirmatively toward getting that request approved. Again, however, nothing in that obligation requires (or even enables) the employer to eliminate the unavoidable risk that the appropriation request might be rejected by the legislative body to which it was submitted. The requirement that town officials support and pursue their own request for appropriations to fund collective bargaining agreements cannot translate to the impossible requirement that approval of that request be somehow certain, or “unconditional.”
Subsequent to the enactment of G. L. c. 150E, § 7 (b), the voters enacted G. L. c. 59, § 21C. See St. 1980, c. 580, § 1. Section 21C now imposes limitations and requirements on municipal finance that did not exist previously, and a municipality’s ability to fund its collective bargaining agreements is unavoidably subject to the constraints of that statute. Specifically, cities and towns may not assess taxes in excess of two and one-half per cent of the valuation of all real estate and personal property located within their boundaries, and the assessed taxes for any given year may not exceed 102 1k% of the prior year’s levy limit (absent certain exceptions). G. L. c. 59, § 21C (b), (f). However, if a city or town wishes to assess taxes in amounts above those limits, it may do so by submitting a question to the voters and obtaining a majority vote in favor of that higher assessment. G. L. c. 59, § 21C (g), (iVd), (/'), (k).
Of importance to the present case is § 21C (m), which allows a “town” to make an “appropriation” contingent on voter approval of assessments in excess of the otherwise applicable limits. The town “may appropriate from the tax levy, from available funds, or from borrowing, contingent on the passage of a ballot question,” but “the appropriation vote shall not be deemed to take effect until the approval of the ballot *481question.”1 § 21C (m). In other words, as here, a town may approve a budget that is premised on the passage of an override, and thereby make “appropriations,” but the required steps of an election and voter approval must be completed before those “appropriations” are effective. Notwithstanding the complexity of those steps, and notwithstanding whatever uncertainty there may be about their successful completion at the time the process is initiated, the result is a lawful “appropriation” of funds for the stated purpose. A request for an “appropriation” under § 21C (m) is simply one form of requesting an “appropriation,” and the fact that final approval of such an “appropriation” request involves approval by both the town meeting and the voters themselves does not make it any less an “appropriation.”
Here, the town of Framingham has a representative town meeting, with twelve town meeting members from each of eighteen precincts. For purposes of making “appropriations,” the town meeting is the “town.” See G. L. c. 40, § 5 (“town may at any town meeting appropriate money for the exercise of any of its corporate powers”). Thus, the provision in G. L. c. 59, § 21C (m), allowing a “town” to make appropriations contingent on voter approval of an override, refers to appropriations made at town meeting. The town meeting is also a “legislative body” for purposes of requests for appropriations to fund collective bargaining agreements under G. L. c. 150E. See G. L. c. 150E, § 1 (defining “ [legislative body” as “the city council or town meeting in the case of a city, town or district”).
There is some suggestion in today’s opinion that this form of appropriation request would not satisfy G. L. c. 150E, § 7 (b), because the voters are not a “legislative body,” and because the board of selectmen (also not a “legislative body”) is the branch of town government that must place an override question before the voters. G. L. c. 59, § 21C (a), (g). This terminology is no ground for concern. In the first place, it is the town meeting *482that makes the “appropriation” under G. L. c. 59, § 21C (m): when the board of selectmen and town manager submitted the requested budget to the town meeting and asked its members to approve it, they were submitting that request for an “appropriation” to the “appropriate legislative body.” G. L. c. 150E, § 7 (b). The voters do not make the “appropriation,” but instead approve the increased assessment that makes the “appropriation” legally effective. More importantly, to the extent that § 21C (m) pragmatically means that the voters must approve the “appropriation,” even the voters would come within the definition of “legislative body” for purposes of G. L. c. 150E: the definition of “[legislative body” includes not only the “town meeting,” but also “any body which has the power of appropriation with respect to any employer.” G. L. c. 150E, § 1. Thus, to the extent that the voters are part of the “appropriation” process for an appropriation under § 21C (m), they comprise a “legislative body” for purposes of G. L. c. 150E.
With regard to the submission of an override question to the voters, it is the board of selectmen that has the authority to submit such a question. See G. L. c. 59, § 21C (a), (g).2 Here, the board of selectmen and the town manager submitted the appropriation request to the town meeting (the body that had the power to make an “appropriation”), and the board of selectmen submitted a ballot question for the voters to decide. Concerns that the town meeting itself could not submit the question to the voters poses no obstacle under G. L. c. 150E, § 7 (b). The well-established requirement that the employer affirmatively support its own request for appropriation would require the board of selectmen to proceed with the ballot question necessary to make the “appropriation” effective.
There is no suggestion on this record that the board of select*483men harbored any secret intention to obtain town meeting approval of the budget they recommended and then sabotage that same budget by fading to submit a ballot question to the voters.3 Indeed, the town manager and the board of selectmen were unabashed in their “pitch” to the town meeting about their recommendation of the budget and its accompanying override vote. There is no doubt about the sincerity or the enthusiastic effort that they put forth to use this funding mechanism to obtain full funding for the collective bargaining agreement and, along with it, the needs of other town departments. Nor can their good faith efforts be assailed as so unrealistic, or so dubious of success, as to not constitute a legitimate “request for an appropriation.” The override question was ultimately submitted to the voters, and it passed, even without the added urgency it would have had had the staffing requirements for an essential service like the fire department been part of the override and had the union added its endorsement to the override campaign.
Ignoring the fact that what was submitted to the town meeting was a budget request including an amount for full funding of the minimum staffing requirement, the union protested that the companion “balanced budget” did not contain that full funding. That “balanced budget” was not the budget that the town manager and the board of selectmen requested — instead, they submitted that alternative budget to demonstrate what the budget would look like (and what drastic reductions in all town departments and programs would ensue) without the requested override. At no point did they indicate to the town meeting that that was the budget they wanted the town meeting to approve. Instead, they were unambiguous in their request that the town meeting approve the budget that included full funding of the fire fighters minimum staffing, and made clear their commitment to seek the voter approval that would make that appropriation effective.
In today’s fiscal climate, Proposition 2 Vz override votes are a regular component of municipal finance. Whereas a munici*484polity’s prerogative to decide such policy questions as funding for minimum staffing used to reside solely in the elected representatives comprising the municipality’s legislative branch, Proposition 2 lh now sometimes places that prerogative directly in the hands of the voters themselves. Rather than seek to harmonize G. L. c. 150E, § 7 (b), with G. L. c. 59, §. 21C, today’s decision seeks to exclude collective bargaining agreements from this modem form of municipal budgeting. I believe the two statutes can readily be harmonized, and I see no reason why full funding for collective bargaining agreements cannot be sought using the mechanism of a Proposition 2 lh override. If city and town officials may not use that mechanism to meet their obligations under G. L. c. 150E, § 7 (b), their ability to afford such items as minimum staffing will be reduced, and their willingness to agree to such cost items in collective bargaining agreements must correspondingly diminish. I see nothing in G. L. c. 150E, § 7 (b), or in the jurisprudence surrounding the obligation that it imposes, that would compel that unfortunate result. I therefore respectfully dissent.

The statute also requires that the purpose of the appropriation be “substantially the same” as the purpose identified on the ballot question, that the election on the question take place within certain time periods, and that the town’s tax rate not be submitted for certification until after the election is held. G. L. c. 59, § 21C (m).


The terminology is somewhat confusing, because § 21C places this power in the hands of the “local appropriating authority” (see § 21C [g], [P/2], [/'], [fc]), but then, for purposes of a “town,” defines “[l]ocal appropriating authority” as “the board of selectmen” (see § 21C [a]). The board of selectmen has no power to make appropriations, and calling it an “appropriating authority” is an odd nomenclature. For cities, and for municipalities with a town council form of government, the “local appropriating authority” is the city council or town council, id., a body that does have the power of appropriation.


Nor can there be any concern that the selectmen first sought town meeting approval of that budget before submitting the ballot question to the voters — if the town meeting would not approve the budget, there would be no point in obtaining the override.